Exhibit 10.1

 

SECURITIES PURCHASE AGREEMENT

 

This Securities Purchase Agreement (this “Agreement”) is dated as of February
20, 2018 (the “Effective Date”), among Sun BioPharma, Inc., a Delaware
corporation (the “Company”), and those purchasers listed on the attached
Schedule I as such schedule may be amended from time to time (each, including
its successors and assigns, an “Investor” and collectively the “Investors”).

 

WHEREAS, the Company has authorized the (a) the sale and issuance of up to
2,000,000 shares (the “Shares”) of the Company’s common stock, par value $0.001
per share (“Common Stock”), (b) the issuance warrants to purchase up to
2,000,000 (100% warrant coverage) shares of Common Stock (the “Warrants” and
collectively with the Common Stock the “Securities”), and (c) the issuance of
shares of Common Stock to be issued upon exercise of the Warrants (the “Warrant
Shares” and collectively with Common Stock the “Purchased Shares”).

 

WHEREAS, pursuant to an exemption from registration under the Securities Act of
1933, as amended (the “Securities Act”), the Company desires to sell to the
Investors, and the Investors, severally and not jointly, desire to purchase from
the Company that aggregate number of Shares set forth opposite such Investor’s
name on Schedule I, and Warrants to purchase that aggregate number of shares of
Common Stock set forth opposite such Investor’s name on Schedule I on the terms
and subject to the conditions set forth in this Agreement.

 

NOW, THEREFORE, in consideration of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and each Investor agree
as follows:

 

ARTICLE I
PURCHASE COMMITMENT FOR SHARES; ISSUANCE OF WARRANTS

 

1.1         Purchase Commitment. At each Closing (as hereinafter defined), the
Company will issue and sell to each Investor, and each Investor will, severally
and not jointly, purchase from the Company, the number of Shares and Warrants,
as set forth opposite such Investor’s name on Schedule I for the aggregate
purchase price set forth opposite such Investor’s name on Schedule I (the
“Purchase Price”).

 

1.2         Sale of Additional Securities. After the Initial Closing (defined
below), the Company may sell, on the same or substantially similar terms and
conditions pursuant to this Agreement, up to the balance of the Securities not
sold at the Initial Closing in one or more additional Closing(s), to one or more
investors (each, an “Additional Investor”), provided that (i) each Additional
Investor must become a party to this Agreement by executing and delivering a
counterpart signature page to this Agreement, and (ii) each Additional Investor
must be an “accredited investor” as defined under the Securities Act or a
governmental entity. Schedule I to this Agreement shall be updated to reflect
all Additional Investors and corresponding additional Securities purchased at
each such Closing.

 

ARTICLE II
CLOSINGS AND OTHER DELIVERIES

 

2.1         Closings. Subject to the satisfaction or waiver of the conditions
set forth in Article V, the initial sale and purchase of the Securities (the
“Initial Closing”) shall take place at 9:00 a.m., Central Time, on February 20,
2018 or as soon as practicable following the satisfaction of the conditions set
forth in Article V. If there is more than one closing under this Agreement, then
the term “Closing” shall apply to each such closing unless otherwise specified.
Each such Closing shall take place remotely via the exchange of documents and
signatures.

 

 

--------------------------------------------------------------------------------

 

 

2.2         Closing Deliveries.

 

(a)     Investors’ Deliveries. In addition to any materials required to satisfy
conditions to Closing set forth in Section 5.3, at each Closing each Investor
will deliver or cause to be delivered to the Company the Purchase Price for the
Securities to be purchased by such Investor as set forth opposite such
Investor’s name on Schedule I by wire transfer of immediately available funds to
the Company’s bank account pursuant to the wire instructions attached at
Exhibit B, or such other means as Investor and Company agree.

 

(b)     Company’s Deliveries. In addition to any materials required to satisfy
conditions to Closing set forth in Section 5.2, at each Closing the Company will
deliver or cause to be delivered to each of the Investors evidence of the
issuance of the Securities being issued and sold to such Investor, which may
take the form of a physical certificate or an electronic equivalent thereof, and
a duly executed Warrant, in substantially the form attached hereto as Exhibit A,
to purchase the number of shares of Common Stock set forth beside such
Investor’s name on Schedule I. Such Warrants, together with this Agreement, are
collectively referred to herein as the “Transaction Documents.”

 

ARTICLE III
REPRESENTATIONS AND WARRANTIES OF COMPANY

 

The Company hereby represents and warrants to each Investor that, as of the
Effective Date and as of the date of the applicable Closing, except as set forth
in the Company SEC Documents (as defined in Section 3.6) the following
representations are true and complete (except as otherwise indicated):

 

3.1         Organization, Good Standing and Qualification. The Company is a
corporation duly organized, validly existing and in good standing under the laws
of the State of Delaware and has full corporate power and authority to own and
use its properties and its assets and conduct its business as currently
conducted. The Company is not in violation of its Restated Certificate of
Incorporation or the Company’s Amended and Restated Bylaws (the “Charter
Documents”). The Company, including each of its subsidiaries, has full power and
authority to own, operate and occupy its properties and to conduct its business
as presently conducted and is duly qualified to transact business and is in good
standing in each jurisdiction in which the failure so to qualify would have a
material adverse effect on its or its subsidiaries’ business, financial
condition, properties, operations or assets or its ability to perform its
obligations under this Agreement (a “Material Adverse Effect”).

 

3.2         Capitalization and Voting Rights. As of the Effective Date, the
Company is authorized to issue 100,000,000 shares of Common Stock, of which
3,841,652 shares are issued and outstanding, and 10,000,000 shares of preferred
stock, none of which are issued or outstanding, nor have any of the terms or
preferences thereof been designated. All issued and outstanding shares of Common
Stock of the Company have been validly issued, fully paid and nonassessable.
Except as set forth herein or in the Company SEC Documents, there are no
(i) outstanding rights (including, without limitation, preemptive rights),
warrants or options to acquire, or instruments convertible into or exchangeable
for, any unissued shares of capital stock or other equity interest in the
Company, or any contract, commitment, agreement, understanding or arrangement of
any kind to which the Company or any subsidiary is a party and relating to the
issuance or sale of any capital stock or convertible or exchangeable security of
the Company or any subsidiary, other than options to purchase up to 733,960
shares of Common Stock granted to directors, employees and service providers of
the Company pursuant to its 2011 Stock Option Plan, warrants to purchase up to
151,500 shares of Common Stock and an estimated 319,193 shares of Common Stock
issuable upon conversion of outstanding indebtedness as of December 31, 2017; or
(ii) obligations of the Company to purchase redeem or otherwise acquire any of
its outstanding capital stock or any interest therein or to pay any dividend or
make any other distribution in respect thereof. Except as disclosed in the
Company SEC Documents, there are no anti-dilution or price adjustment
provisions, co-sale rights, registration rights, rights of first refusal or
other similar rights contained in the terms governing any outstanding security
of the Company that will be triggered by the issuance of the Securities or the
Warrant Shares. Except as disclosed in the Company SEC Documents and as
otherwise required by law, there are no restrictions upon the voting or transfer
of any of the shares of capital stock of the Company pursuant to the Charter
Documents or other governing documents or any agreement or other instruments to
which the Company is a party or by which the Company is bound. The Company does
not have outstanding stockholder purchase rights or “poison pill” or any similar
arrangement in effect giving any person the right to purchase any equity
interest in the Company upon the occurrence of certain events.

 

2

--------------------------------------------------------------------------------

 

 

3.3         Authorization; Enforceability. All corporate action on the part of
the Company, its officers, directors and stockholders necessary for the
authorization, execution and delivery of this Agreement has been taken. The
Company has the requisite corporate power to enter into this Agreement and carry
out and perform its obligations under the terms of this Agreement. At the
applicable Closing, the Company will have the requisite corporate power to issue
and sell the Securities. This Agreement has been duly authorized, executed and
delivered by the Company and, upon due execution and delivery by the Investors,
this Agreement will be a valid and binding agreement of the Company, enforceable
against the Company in accordance with its terms, except as enforceability may
be limited by bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting creditors’ rights generally or by equitable principles.

 

3.4         No Conflict; Governmental Consents.

 

(a)     The execution and delivery by the Company of the Transaction Documents,
the issuance and sale of the Securities (including, when issued, the Warrant
Shares) and the consummation of the other transactions contemplated hereby or
thereby do not and will not (i) result in the violation of any law, statute,
rule, regulation, order, writ, injunction, judgment or decree of any court or
governmental authority to or by which the Company is bound including, without
limitation, all foreign, federal, state and local laws applicable to its
business and all such laws that affect the environment, except in each case as
could not have or reasonably be expected to result in a Material Adverse Effect,
(ii) conflict with or violate any provision of the Charter Documents, and (iii)
conflict with, or result in a material breach or violation of, any of the terms
or provisions of, or constitute (with or without due notice or lapse of time or
both) a default or give to others any rights of termination, amendment,
acceleration or cancellation (with or without due notice, lapse of time or both)
under any agreement, credit facility, lease, loan agreement, mortgage, security
agreement, trust indenture or other agreement or instrument to which the Company
is a party or is bound or to which its properties or assets is subject, nor
result in the creation or imposition of any encumbrances upon any of its
properties or assets, except in each case as could not have or reasonably be
expected to result in a Material Adverse Effect.

 

(b)     No consent, approval, authorization or other order of, or registration,
qualification or filing with, any regulatory body, administrative agency, or
other governmental body is required for the execution and delivery of this
Agreement by the Company and the valid issuance or sale of the Securities
(including, when issued, the Warrant Shares) by the Company pursuant to this
Agreement, other than such as have been made or obtained and that remain in full
force and effect, and except for post-sale filings as may be required to be made
with the SEC, Financial Industry Regulatory Authority (“FINRA”) and with any
state or foreign blue sky or securities regulatory authority, all of which will
be filed on a timely basis.

 

3

--------------------------------------------------------------------------------

 

 

3.5         SEC Filings; Financial Statements. The consolidated financial
statements contained in each report, registration statement and definitive proxy
statement filed by the Company with the Securities and Exchange Commission (the
“SEC,” and the documents, the “Company SEC Documents”): (i) complied as to form
in all material respects with the published rules and regulations of the SEC
applicable thereto and were timely filed; (ii) the information contained therein
as of the respective dates thereof did not contain an untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading; (iii) were prepared in accordance with
generally accepted accounting principles applied on a consistent basis
throughout the periods covered (“GAAP”), except as may be indicated in the notes
to such financial statements and (in the case of unaudited statements) as
permitted by Form 10-Q of the SEC, and except that unaudited financial
statements may not contain footnotes and are subject to year-end audit
adjustments; and (iv) fairly present the consolidated financial position of the
Company and its subsidiaries as of the respective dates thereof and the
consolidated results of operations cash flows and the changes in stockholders’
equity of the Company and its subsidiaries for the periods covered thereby.
Except as set forth in the financial statements included in the Company SEC
Documents, neither the Company nor its subsidiaries has any liabilities,
contingent or otherwise, other than liabilities incurred in the ordinary course
of business subsequent to September 30, 2017, and liabilities of the type not
required under generally accepted accounting principles to be reflected in such
financial statements. Such liabilities incurred subsequent to September 30,
2017, are not, in the aggregate, material to the financial condition or
operating results of the Company and its subsidiaries, taken as a whole.

 

3.6         Disclosure Controls and Internal Controls.

 

(a)     The Company has established and maintains disclosure controls and
procedures (as such term is defined in Rule 13a-15(e) under the Exchange Act)
that are (i) are designed to ensure that material information relating to the
Company and its subsidiaries is made known to the Company’s principal executive
officer and its principal financial officer by others within those entities
particularly during the periods in which the periodic reports required under the
Exchange Act are being prepared; and (ii) provide for the periodic evaluation of
the effectiveness of such disclosure controls and procedures as of the end of
the period covered by the Company’s most recent annual or quarterly report filed
with the SEC.

 

(b)     The Company maintains a systems of internal accounting controls
sufficient to provide reasonable assurance that (a) transactions are executed in
accordance with management’s general or specific authorizations;
(b) transactions are recorded as necessary to permit preparation of financial
statements in conformity with GAAP and to maintain asset accountability; (c)
access to assets is permitted only in accordance with management’s general or
specific authorization; and (d) the recorded accountability for assets is
compared with the existing assets at reasonable intervals and appropriate action
is taken with respect to any differences. Except as set forth in the Company SEC
Documents, the Company is not aware of (i) any significant deficiency in the
design or operation of internal controls that could adversely affect the
Company’s ability to record, process, summarize and report financial data or any
material weaknesses in internal controls; or (ii) any fraud, whether or not
material, that involves management or other employees who have a significant
role in the Company’s internal controls.

 

3.7         Licenses; Permits. Except as set forth in the Company SEC Documents,
the Company has sufficient licenses, permits and other governmental
authorizations required for the conduct of its business or ownership of
properties and is in compliance therewith, except to the extent the failure to
comply would not result in a Material Adverse Effect. The Company possesses all
certificates, authorizations and permits issued by the appropriate federal,
state, local or foreign regulatory authorities necessary to conduct its business
as described in the Company SEC Documents, except where the failure to possess
such permits could not reasonably be expected to result in a Material Adverse
Effect (“Material Permits”), and the Company has not received any notice of
proceedings relating to the revocation or modification of any Material Permit.

 

4

--------------------------------------------------------------------------------

 

 

3.8         Litigation. Except as set forth in the Company SEC Documents, there
is no action, suit, proceeding nor investigation pending or, to the Company’s
knowledge, currently threatened against the Company. Neither the Company nor any
subsidiary is subject to any injunction, judgment, decree or order of any court,
regulatory body, arbitral panel, administrative agency or other government body.

 

3.9         Contracts. Except for matters described in the Company SEC Documents
that are not reasonably likely to have a Material Adverse Effect and those
contracts that are substantially or fully performed or expired by their terms,
the contracts listed as exhibits to or described in the Company SEC Documents
that are material to the Company or any of its subsidiaries and all amendments
thereto, are in full force and effect on the date hereof, and, except for
Company payment obligations thereunder, neither the Company nor, to the Company’
knowledge, any other party to such contracts is in material breach of or default
under any of such contracts. The Company has no contracts or agreements that
would constitute a material contract as such term is defined in Item 601(b) of
Regulation S-K, except for such contracts or agreements that are filed as
exhibits to or described in the Company SEC Documents.

 

3.10        Intellectual Property.

 

(a)     The Company has ownership or license or legal right to use all patent,
copyright, trade secret, know-how trademark, trade name customer lists, designs,
manufacturing or other processes, computer software, systems, data compilation,
research results or other proprietary rights used in the business of the Company
(collectively “Intellectual Property”). All of such patents, registered
trademarks and registered copyrights have been duly registered in, filed in or
issued by the United States Patent and Trademark Office, the United States
Register of Copyrights or the corresponding offices of other jurisdictions and
have been maintained and renewed in accordance with all applicable provisions of
law and administrative regulations in the United States and all such
jurisdictions.

 

(b)     The Company believes it has taken all reasonable steps required in
accordance with sound business practice and business judgment to establish and
preserve its and its subsidiaries ownership of all material Intellectual
Property with respect to their products and technology.

 

(c)     To the knowledge of the Company, the present business, activities and
products of the Company and its subsidiaries do not infringe any intellectual
property rights of any other person, except where such infringement would not
have a Material Adverse Effect. No proceeding charging the Company with
infringement of any adversely held Intellectual Property has been filed to the
knowledge of the Company.

 

(d)     No proceedings have been instituted or pending or, to the knowledge of
the Company, threatened, which challenge the rights of the Company to the use of
the Intellectual Property. The Company has the right to use, free and clear of
material claims or rights of other persons, all of its customer lists, designs,
computer software, systems, data compilations, and other information that are
required for its products or its business as presently conducted. Neither the
Company nor any subsidiary is making unauthorized use of any confidential
information or trade secrets of any person. The activities of any of the
employees on behalf of the Company or of any subsidiary do not violate any
agreements or arrangements between such employees and third parties are related
to confidential information or trade secrets of third parties or that restrict
any such employee’s engagement in business activity of any nature.

 

(e)     Except as described in the Company SEC Documents, all licenses or other
agreements under which (i) the Company or any subsidiary employs rights in
Intellectual Property, or (ii) the Company or any subsidiary has granted rights
to others in Intellectual Property owned or licensed by the Company or any
subsidiary are in full force and effect, and there is no default (and there
exists no condition which, with the passage of time or otherwise, would
constitute a default by the Company or such subsidiary) by the Company or any
subsidiary with respect thereto.

 

5

--------------------------------------------------------------------------------

 

 

3.11        Employees. The Company is not a party to any collective bargaining
agreement and does not employ any member of a union. The Company believes that
its relations with its employees are good. No executive officer of the Company
(as defined in Rule 501(f) of the Securities Act) has retired, resigned or been
terminated from that position or otherwise terminate such officer’s employment
with the Company. No executive officer of the Company, to the knowledge of the
Company, is, or is now expected to be, in violation of any material term of any
employment contract, confidentiality, disclosure or proprietary information
agreement, non-competition agreement, or any other contract or agreement or any
restrictive covenant, and the continued employment of each such executive
officer does not subject the Company to any liability with respect to any of the
foregoing matters. The Company is in compliance with all federal, state, local
and foreign laws and regulations respecting labor, employment and employment
practices and benefits, terms and conditions of employment and wages and hours,
except where failure to be in compliance would not, either individually or in
the aggregate, reasonably be expected to result in a Material Adverse Effect.

 

3.12        Obligations to Related Parties. To the knowledge of the Company,
except for matters described in the Company SEC Documents, no transaction has
occurred between or among the Company or any of its affiliates (including,
without limitation, any of its subsidiaries), officers or directors or any
affiliate or affiliates of any such affiliate officer or director that with the
passage of time will be required to be disclosed pursuant to Section 13, 14 or
15(d) of the Exchange Act.

 

3.13        No Material Changes. Except as disclosed in the Company SEC
Documents, since September 30, 2017, there has been no material adverse change
in the assets, liabilities, business, properties, operations, financial
condition or results of operations of the Company and its subsidiaries, taken as
a whole. Since September 30, 2017, the Company has not declared or paid any
dividend or distribution or its capital stock.

 

3.14        No General Solicitation or Advertising. None of the Company, any of
its affiliates, and any person acting on their behalf, has engaged in any form
of general solicitation or general advertising (within the meaning of
Regulation D under the Securities Act) in connection with the offer or sale of
the Securities.

 

3.15        No Integrated Offering. Assuming the accuracy of the Investors
representations and warranties set forth in Article IV hereunder, none of the
Company, any of its affiliates, and any person acting on its behalf has,
directly or indirectly, made any offers or sales of any security or solicited
any offers to buy any security, under circumstances that would require
registration of any of the Securities under the Securities Act or cause this
offering of the Securities to be integrated with prior offerings by the Company
for purposes of the Securities Act or any applicable stockholder approval
provisions, including, without limitation, under the rules and regulations of
any exchange or automated quotation system on which any of the securities of the
Company are listed or designated.

 

3.16        Application of Takeover Protections. The Company and its board of
directors have taken all necessary action, if any, in order to render
inapplicable any control share acquisition, business combination, poison pill
(including any distribution under a rights agreement) or other similar
anti-takeover provision under the Charter Documents or the laws of its state of
incorporation that is or could become applicable to an Investor as a result of
an Investor and the Company fulfilling their obligations or exercising their
rights under this Agreement, including, without limitation, the Company’s
issuance of the Securities and any Investor’s ownership of the Securities.

 

6

--------------------------------------------------------------------------------

 

 

3.17        Registration Rights. Except as disclosed in the Company SEC
Documents and as set forth in this Agreement, no person has any right to cause
the Company to effect the registration under the Securities Act of any
securities of the Company.

 

3.18        Trading Matters. Our common stock is quoted on the OTCQB Venture
Market operated by OTC Markets Group, Inc. (“OTCQB”) under the ticker symbol
“SNBP.” The Company has not taken any action designed to, or which to its
knowledge is likely to have the effect of, preclude, or otherwise jeopardize,
the eligibility of the Common Stock for quotation on the over-the-counter
markets. The Company does not have any reasonable basis to believe that the
Common Stock is the subject of removal from the OTCQB Venture Market or
suspension of quotation or eligibility for quotation on the over-the-counter
markets (or hearings or any similar process related thereto).

 

3.19        Investment Company. The Company is not an “investment company”
within the meaning of such term under the Investment Company Act of 1940, as
amended, and the rules and regulations of the SEC thereunder.

 

3.20        No Broker Fees. The Company has not engaged any brokers, finders, or
agents, and the Company has not incurred, and neither the Company nor any
Investor will incur, directly or indirectly, as a result of any action taken by
the Company, any liability for brokerage or finders’ fees or agents’ commissions
or any similar charges in connection with this Agreement.

 

ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF INVESTORS

 

Each Investor, for itself and for no other Investor, hereby represents, warrants
and covenants to the Company as follows as of the date of the applicable
Closing:

 

4.1        Organization; Authority. Such Investor is either an individual or an
entity duly organized, validly existing and in good standing under the laws of
the jurisdiction of its organization with full right, corporate or partnership
power and authority to enter into and to consummate the transactions
contemplated by this Agreement and otherwise to carry out its obligations
hereunder and thereunder. The execution and delivery of this Agreement and
performance by such Investor of the transactions contemplated by this Agreement
have been duly authorized by all necessary corporate, partnership, limited
liability company or similar action, as applicable, on the part of such
Investor. Each Transaction Document to which it is a party has been duly
executed by such Investor, and when delivered by such Investor in accordance
with the terms hereof, will constitute the valid and legally binding obligation
of such Investor, enforceable against it in accordance with its terms, except:
(a) as limited by general equitable principles and applicable bankruptcy,
insolvency, reorganization, moratorium and other laws of general application
affecting enforcement of creditors’ rights generally, (b) as limited by laws
relating to the availability of specific performance, injunctive relief or other
equitable remedies and (c) insofar as indemnification and contribution
provisions may be limited by applicable law.

 

4.2        Investor Status. Such Investor is an “accredited investor” as such
term is defined in Rule 501(a) of the rules and regulations promulgated under
the Securities Act.

 

4.3        Residency. Such Investor is a resident of or organized under the laws
of the state set forth beneath such Investor’s name on the signature page
attached hereto, and its principal place of operations, if any, is in the state
set forth beneath such Investor’s name on the signature page attached hereto.

 

7

--------------------------------------------------------------------------------

 

 

4.4        Experience of Such Investor; Due Diligence. Such Investor, either
alone or together with its representatives, has such knowledge, sophistication
and experience in business and financial matters so as to be capable of
evaluating the merits and risks of the prospective investment in the Securities.
Such Investor has, in connection with its decision to purchase the Securities,
relied only upon the representations and warranties contained herein and the
information contained in the Company SEC Documents. Further, such Investor has
had such opportunity to obtain additional information and to ask questions of,
and receive answers from, the Company, concerning the terms and conditions of
the investment and the business and affairs of the Company, as the Investor
considers necessary in order to form an investment decision.

 

4.5        Prior Pre-Existing Relationship; No General Solicitation or
Advertising. Such Investor hereby represents that (a) such Investor was
contacted regarding the sale of the Securities by the Company (or another person
whom such Investor believed to be an authorized agent or representative thereof)
with whom such Investor had a prior substantial pre-existing relationship and
(b) such Investor did not learn of the offering of the Securities by means of
any form of general solicitation or general advertising, and in connection
therewith, such Investor did not (i) receive or review any advertisement,
article, notice or other communication published in a newspaper or magazine or
similar media or broadcast over television or radio, whether closed circuit, or
generally available; or (ii) attend any seminar meeting or industry investor
conference whose attendees were invited by any general solicitation or general
advertising.

 

4.6        Transfer Restrictions; Legends. Such Investor hereby acknowledges
that the sale of the Securities hereunder have not been reviewed by the SEC nor
any state regulatory authority since the transactions contemplated hereunder are
intended to be exempt from the registration requirements of Section 5 of the
Securities Act, pursuant to Section 4(a)(2) of the Securities Act and Rule
506(b) of Regulation D. Such Investor understands that the Securities are
“restricted securities” as such term is defined in Rule 144 under the Securities
Act and have not been registered under the Securities Act or under any state
securities or “blue sky” laws and agrees not to sell, pledge, assign or
otherwise transfer or dispose of the Securities unless they are registered under
the Securities Act and under any applicable state securities or “blue sky” laws
or unless an exemption from such registration is available. Such Investor hereby
consents to the placement of a legend on any certificate or other document
evidencing the Securities (including, when issued, the Warrant Shares), that
such securities have not been registered under the Securities Act or any state
securities or “blue sky” laws and setting forth or referring to the restrictions
on transferability and sale thereof contained in this Agreement. Such Investor
is aware that each certificate representing the Securities will be endorsed with
the following legend until the earlier of (1) in the case of the Shares and
Warrant Shares, such date as the Shares or Warrant Shares, as the case may be,
have been registered for resale by the Investor or (2) the date the Shares, the
Warrants or the Warrant Shares, as the case may be, are eligible for sale under
Rule 144 under the Securities Act:

 

THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR UNDER THE SECURITIES LAWS OF
ANY STATES. THESE SECURITIES ARE SUBJECT TO RESTRICTIONS ON TRANSFERABILITY AND
RESALE AND MAY NOT BE TRANSFERRED OR RESOLD EXCEPT AS PERMITTED UNDER THE
SECURITIES ACT AND THE APPLICABLE STATE SECURITIES LAWS, PURSUANT TO
REGISTRATION OR EXEMPTION THEREFROM. UNLESS SOLD PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE SECURITIES ACT, THE ISSUER OF THESE SECURITIES
MAY REQUIRE AN OPINION OF COUNSEL IN FORM AND SUBSTANCE SATISFACTORY TO THE
ISSUER TO THE EFFECT THAT ANY PROPOSED TRANSFER OR RESALE IS IN COMPLIANCE WITH
THE SECURITIES ACT AND ANY APPLICABLE STATE SECURITIES LAWS.

 

8

--------------------------------------------------------------------------------

 

 

4.7        Investment Intent. Such Investor hereby represents that such Investor
is purchasing the Securities for such Investor’s own account for investment and
not with a view toward the resale or distribution to others; provided, however,
that nothing contained herein shall constitute an agreement by such Investor to
hold the Securities for any particular length of time and the Company
acknowledges that such Investor shall at all times retain the right to dispose
of its property as it may determine in its sole discretion, subject to any
restrictions imposed by applicable law. Such Investor, if an entity, further
represents that it was not formed for the purpose of purchasing the Securities.

 

4.8        No Investment, Tax or Legal Advice. Each Investor understands that
nothing in the Company SEC Documents, this Agreement, or any other materials
presented to the Investor in connection with the purchase and sale of the
Securities constitutes legal, tax or investment advice. Each Investor has
consulted such legal, tax and investment advisors as it, in its sole discretion,
has deemed necessary or appropriate in connection with its purchase of
Securities.

 

4.9        No Public Disclosures. Such Investor hereby agrees not to issue any
public statement with respect to the transactions contemplated by this
Agreement, such Investor’s investment or proposed investment in the Company or
the terms of any agreement or covenant between them and the Company, without the
Company’s prior written consent, except such disclosures as may be required
under applicable law.

 

4.10        Confidentiality; Non-Public Information. Such Investor hereby
acknowledges that certain of the information contained in the Transaction
Documents or otherwise made available to such Investor may be confidential and
non-public and agrees that the portion of such information that is confidential
shall be kept in confidence by such Investor and neither used by such Investor
for such Investor’s personal benefit (other than in connection with the terms of
this Agreement) nor disclosed to any third party for any reason; provided,
however, that (a) such Investor may disclose such information to its affiliates
and advisors who may have a need for such information in connection with
providing advice to such Investor with respect to its investment in the Company
so long as such affiliates and advisors have an obligation of confidentiality,
and (b) this obligation shall not apply to any such information that (i) is part
of the public knowledge or literature and readily accessible at the date hereof,
(ii) becomes part of the public knowledge or literature and readily accessible
by publication (except as a result of a breach of this provision) or (iii) is
received from third parties without an obligation of confidentiality (except
third parties who disclose such information in violation of any confidentiality
agreements or obligations, including, without limitation, any subscription or
other similar agreement entered into with the Company). Such Investor hereby
acknowledges that certain information concerning the matters that are the
subject matter of this Agreement may constitute material non-public information
under U.S. federal securities laws, and that U.S. federal securities laws
prohibit any person who has received material non-public information relating to
the Company from purchasing or selling securities of the Company, or from
communicating such information to any person under circumstances in which it is
reasonably foreseeable that such person is likely to purchase or sell securities
of the Company. Accordingly, until such time as any material non-public
information that has been received by the Investor has been adequately
disseminated to the public, such Investor agrees that such Investor will not
purchase or sell any securities of the Company on any trading market or
otherwise, or communicate such information to any other person.

 

9

--------------------------------------------------------------------------------

 

 

4.11        Short Sales and Confidentiality Prior to Date Hereof. Other than the
transaction contemplated hereunder, such Investor hereby represents that such
Investor has not, directly or indirectly, nor has any person acting on behalf of
or pursuant to any understanding with such Investor, executed any disposition,
including Short Sales (as such term is defined in Rule 200 of Regulation SHO
under the Exchange Act), in the securities of the Company during the period
commencing from the time that such Investor first received written or oral
notice of the transactions contemplated by this Agreement from the Company or
any other person setting forth the material terms of the transactions
contemplated hereunder or this Agreement until the date hereof. Such Investor
shall not, and shall cause its affiliates not to, engage, directly or
indirectly, in any transactions in the securities of the Company (including,
without limitation, any Short Sales (as such term is defined in Rule 200 of
Regulation SHO under the Exchange Act) during the period from the date hereof
until such time as (a) the transactions contemplated by this Agreement are first
publicly announced or (b) this Agreement is terminated. Notwithstanding the
foregoing, in the case of an Investor that is a multi-managed investment vehicle
whereby separate portfolio managers manage separate portions of such Investor’s
assets and the portfolio managers have no direct knowledge of the investment
decisions made by the portfolio managers managing other portions of such
Investor’s assets, the representations and covenants set forth in this
Section 4.11 shall only apply with respect to the portion of assets managed by
the portfolio manager that made the investment decision to purchase the
Securities covered by this Agreement. Other than to other persons party to this
Agreement, such Investor has maintained the confidentiality of all disclosures
made to it in connection with this transaction (including the existence and
terms of this transaction).

 

4.12         No Broker Fees. The Investor has not engaged any brokers, finders,
or agents, and the Investor has not incurred, and neither the Investor nor the
Company will incur, directly or indirectly, as a result of any action taken by
the Investor, any liability for brokerage or finders’ fees or agents’
commissions or any similar charges in connection with this Agreement

 

ARTICLE V
CLOSING CONDITIONS

 

5.1         Conditions of the Company’s Obligations at Closing. The obligations
of the Company to each Investor under this Agreement at a Closing are subject to
the fulfillment on or before such Closing of each of the following conditions:

 

(a)     Qualifications. All authorizations, approvals or permits, if any, of any
governmental authority or regulatory body of the United States or of any state
that are required in connection with the lawful issuance and sale of the
Securities pursuant to this Agreement shall be duly obtained and effective as of
the applicable Closing.

 

5.2         Conditions of the Investors’ Obligations at Closing. The obligations
of each Investor under Article I of this Agreement are subject to the
fulfillment on or before the applicable Closing of each of the following
conditions, the waiver of which shall not be effective against any Investor who
does not consent thereto.

 

(a)     Absence of Material Adverse Effect. A Material Adverse Effect shall not
have occurred and be continuing.

 

(b)     Representations and Warranties. The representations and warranties of
the Company contained in Article III shall be true and correct in all material
respects on and as of the date of the Closing.

 

(c)     Performance. The Company shall have performed and complied in all
material respects with all agreements, obligations and conditions contained in
this Agreement that are required to be performed or complied with by it on or
before the applicable Closing.

 

(d)     Compliance Certificate. The Chief Executive Officer and Chief Financial
Officer of the Company shall deliver to each Investor at the applicable Closing
a certificate stating that the conditions specified in Sections 5.2(a), 5.2(b)
and 5.2(c) have been fulfilled.

 

10

--------------------------------------------------------------------------------

 

 

(e)     Secretary’s Certificate. At each Closing, the Secretary of the Company
shall have delivered to the Investors a certificate certifying (i) the
Certificate of Incorporation of the Company, (ii) the Bylaws of the Company, and
(iii) resolutions of the Board of Directors of the Company approving the
Transaction Agreements and the transactions contemplated under the Transaction
Agreements.

 

5.3         Conditions of the Company’s Obligations at Closing. The obligations
of the Company to each Investor under this Agreement are subject to the
fulfillment on or before the applicable Closing of each of the following
conditions by such Investor:

 

(a)     Representations and Warranties. The representations and warranties of
such Investor contained in Article IV shall be true and correct on and as of the
date of Closing.

 

(b)     Performance. Such Investor shall have performed and complied with all
agreements and conditions herein required to be performed or complied with by
them on or before the applicable Closing. Such Investor shall have delivered the
Purchase Price in accordance with Section 2.2(a) hereof.

 

ARTICLE VI
COVENANTS

 

6.1         Commercially Practicable Efforts. Each party will use commercially
practicable efforts to satisfy in a timely fashion each of the conditions to be
satisfied by it under Article V of this Agreement.

 

6.2         Reservation of Shares. The Company shall, at all times, reserve for
issuance out of its authorized and unissued shares of Common Stock, such number
of shares of Common Stock as can reasonably be anticipated to be required for
issuance under this Agreement.

 

6.3         Financial Information. In the event the Company is no longer subject
to the reporting requirements of the Exchange Act, the Company will deliver to
the Investors within 45 days after the end of each fiscal quarter other than the
Company’s fourth fiscal quarter and 90 days after the end of the Company’s
fiscal year, the financial statements of the Company, prepared in accordance
with United States generally accepted accounting principles (subject to the
absence of footnotes and normal year-end adjustments for quarterly financial
statements), consistently applied, and audited by the Company’s independent
public accountants in the case of year-end financial statements.

 

6.4         Corporate Existence. The Company will maintain its corporate
existence in good standing. The Company will use commercially reasonable efforts
to conduct its business in compliance with all applicable laws, rules and
regulations of the jurisdictions in which it is conducting business, including,
without limitation, all applicable local, state and federal environmental laws
and regulations, except where the failure to comply with such laws, rules and
regulations would not have a Material Adverse Effect.

 

11

--------------------------------------------------------------------------------

 

 

ARTICLE VII
REGISTRATION

 

7.1         Demand Registration.

 

(a)     Beginning on June 1, 2018 and prior to the date on which all Purchased
Shares may be sold without registration and without restriction or in accordance
with Rule 144 in a single transaction, holders of at least 75% of the Purchased
Shares then outstanding may request, in writing, registration under the
Securities Act of all or any portion of the Purchased Shares that equals or
exceeds 75% of the then outstanding Purchased Shares pursuant to a Registration
Statement. The Company, in its sole discretion, may prepare a registration
statement on a Form S-1 or any equivalent or successor form thereto (a
“Long-Form Registration”), or on Form S-3 or any equivalent or successor form
thereto (a “Short-Form Registration” and, collectively with any Long-Form
Registration, a “Demand Registration”). Such request for a Demand Registration
must specify the number of Purchased Shares requested to be included in the
Demand Registration. Upon receipt of any such request, the Company will promptly
(but in no event later than 20 days following receipt thereof) deliver notice of
such request to all other holders of Purchased Shares who will then have 10 days
from the date such notice is given to notify the Company in writing of their
desire to be included in such registration. The Company will prepare and file
with (or confidentially submit to) the SEC a Registration Statement covering all
of the Purchased Shares that the holders thereof have requested to be included
pursuant to such Demand Registration within 60 days after the date on which the
initial request is given and will use its commercially reasonable efforts to
cause such Registration Statement to be declared effective by the SEC as soon as
practicable thereafter, subject to compliance with review by the SEC. The
Company is not required to effect a Demand Registration more than once for the
holders of Purchased Shares as a group; provided, that a Registration Statement
will not count as a Demand Registration requested under this Section 7.01(a)
unless and until it has become effective.

 

(b)     The Company will select the investment banking firm or firms to act as
the managing underwriter or underwriters in connection with the Demand
Registration; provided, that such selection will be subject to the consent of
the Investors holding at least a majority of the Purchased Shares initiating the
Demand Registration, which consent shall not be unreasonably withheld or
delayed. The Company will bear all fees and expenses attendant to the
registration of the Purchased Shares requested to be included in the Demand
Registration pursuant to Section 7.01, but the Investors will pay any and all
underwriting commissions and the expenses of any legal counsel selected by the
Investors to represent them in connection with the sale of the Purchased Shares.

 

(c)     The Company is not obligated to effect any Long-Form Registration within
90 days after the effective date of a previous Registration Statement or filing
of a supplement for the purpose of effecting an offering pursuant to Rule 415
under the Securities Act (a “Shelf Takedown”). The Company may postpone for up
to 90 days the filing or effectiveness of a Registration Statement or Shelf
Takedown for a Demand Registration if the Board determines in its reasonable
good faith judgment that such Demand Registration would (i) materially interfere
with a significant acquisition, corporate organization, financing, securities
offering or other similar transaction involving the Company; (ii) require
premature disclosure of material information that the Company has a bona fide
business purpose for preserving as confidential; or (iii) render the Company
unable to comply with requirements under the Securities Act or Exchange Act;
provided, that in such event the holders of at all of the Purchased Shares
initiating such Demand Registration will be entitled to withdraw such request
and, if such request for a Demand Registration is withdrawn, such Demand
Registration will not count as the permitted Demand Registration hereunder.

 

(d)     If the managing underwriter of the requested Demand Registration advises
the Company, in writing, that in its reasonable and good faith opinion the
number of shares of Common Stock proposed to be included in the Demand
Registration, including all Purchased Shares and all other shares of Common
Stock proposed to be included in such underwritten offering, exceeds the number
of shares of Common Stock that can be sold in such underwritten offering and/or
the number of shares of Common Stock proposed to be included in such Demand
Registration would adversely affect the price per share of the Common Stock
proposed to be sold in such underwritten offering, the Company will include in
such Demand Registration (i) first, the shares of Common Stock that the holders
of Purchased Shares propose to sell, and (ii) second, the shares of Common Stock
proposed to be included therein by any other Persons (including shares of Common
Stock to be sold for the account of the Company and/or other holders of Common
Stock) allocated among such Persons in such manner as they may agree. If the
managing underwriter determines that less than all of the Purchased Shares
proposed to be sold can be included in such offering, then the Purchased Shares
that are included in such offering will be allocated pro rata among the
respective holders thereof on the basis of the number of Purchased Shares
requested to be included in the Demand Registration by each such holder.

 

12

--------------------------------------------------------------------------------

 

 

7.2         Piggyback Registration.

 

 

(a)     Whenever the Company proposes to register the offer and sale of any
shares of its Common Stock under the Securities Act (other than a registration
(i) pursuant to a Registration Statement on Form S-8 (or other registration
solely relating to an offering or sale to employees or directors of the Company
pursuant to any employee stock plan or other employee benefit arrangement), (ii)
pursuant to a Registration Statement on Form S-4 (or similar form that relates
to a transaction subject to Rule 145 under the Securities Act or any successor
rule thereto), or (iii) in connection with any dividend or distribution
reinvestment or similar plan), whether for its own account or for the account of
one or more stockholders of the Company and the form of Registration Statement
(a “Piggyback Registration Statement”) to be used may be used for any
registration of Purchased Shares (a “Piggyback Registration”), the Company shall
give prompt written notice (in any event no later than 15 days prior to the
filing of such Registration Statement) to the holders of Purchased Shares of its
intention to effect such a registration and, subject to Section 7.2(b) and
7.2(c), shall include in such registration all Purchased Shares with respect to
which the Company has received written requests for inclusion from the holders
of Purchased Shares within 10 days after the Company’s notice has been given to
each such holder. The Company may postpone or withdraw the filing or the
effectiveness of a Piggyback Registration at any time in its sole discretion. A
Piggyback Registration shall not be considered a Demand Registration for
purposes of Section 7.1. If any Piggyback Registration Statement pursuant to
which holders of Purchased Shares have registered the offer and sale of
Purchased Shares is a Registration Statement on Form S-3 or the then appropriate
form for an offering to be made on a delayed or continuous basis pursuant to
Rule 415 under the Securities Act or any successor rule thereto (a “Piggyback
Shelf Registration Statement”), such holder(s) shall have the right, but not the
obligation, to be notified of and to participate in any offering under such
Piggyback Shelf Registration Statement (a “Piggyback Shelf Takedown”).

 

(b)     If a Piggyback Registration or Piggyback Shelf Takedown is initiated as
a primary underwritten offering on behalf of the Company and the managing
underwriter advises the Company and the holders of Purchased Shares (if any
holders of Purchased Shares have elected to include Purchased Shares in such
Piggyback Registration or Piggyback Shelf Takedown) in writing that in its
reasonable and good faith opinion the number of shares of Common Stock proposed
to be included in such registration or takedown, including all Purchased Shares
and all other shares of Common Stock proposed to be included in such
underwritten offering, exceeds the number of shares of Common Stock which can be
sold in such offering and/or that the number of shares of Common Stock proposed
to be included in any such registration or takedown would adversely affect the
price per share of the Common Stock to be sold in such offering, the Company
shall include in such registration or takedown (i) first, the shares of Common
Stock that the Company proposes to sell; (ii) second, the shares of Common Stock
requested to be included therein by holders of Purchased Shares, allocated pro
rata among all such holders on the basis of the number of Purchased Shares owned
by each such holder or in such manner as they may otherwise agree; and (iii)
third, the shares of Common Stock requested to be included therein by holders of
Common Stock other than holders of Purchased Shares, allocated among such
holders in such manner as they may agree.

 

13

--------------------------------------------------------------------------------

 

 

(c)     If a Piggyback Registration or Piggyback Shelf Takedown is initiated as
an underwritten offering on behalf of a holder of Common Stock other than
Purchased Shares, and the managing underwriter advises the Company in writing
that in its reasonable and good faith opinion the number of shares of Common
Stock proposed to be included in such registration or takedown, including all
Purchased Shares and all other shares of Common Stock proposed to be included in
such underwritten offering, exceeds the number of shares of Common Stock which
can be sold in such offering and/or that the number of shares of Common Stock
proposed to be included in any such registration or takedown would adversely
affect the price per share of the Common Stock to be sold in such offering, the
Company shall include in such registration or takedown (i) first, the shares of
Common Stock requested to be included therein by the holder(s) requesting such
registration or takedown and by the holders of Purchased Shares, allocated pro
rata among all such holders on the basis of the number of shares of Common Stock
other than the Purchased Shares (on a fully diluted, as converted basis) and the
number of Purchased Shares, as applicable, owned by all such holders or in such
manner as they may otherwise agree; and (ii) second, the shares of Common Stock
requested to be included therein by other holders of Common Stock, allocated
among such holders in such manner as they may agree.

 

(d)     If any Piggyback Registration or Piggyback Shelf Takedown is initiated
as a primary underwritten offering on behalf of the Company, the Company shall
select the investment banking firm or firms to act as the managing underwriter
or underwriters in connection with such offering.

 

7.3         Continued Effectiveness of Registration Statement. The Company will
use commercially reasonable efforts to keep the Registration Statement covering
the Purchased Shares effective at all times during the Registration Period. In
the event that the number of shares available under a Registration Statement
filed pursuant to this Agreement is insufficient to cover all of the Purchased
Shares requested to be included in the Demand Registration, the Company will (if
permitted) amend the Registration Statement or file a new Registration
Statement, so as to cover all of the Purchased Shares originally requested to be
included in the Demand Registration. The Company will file such amendment or new
Registration Statement as soon as practicable, but in no event later than 30
business days after the necessity therefor arises (based upon the market price
of the Common Stock and other relevant factors on which the Company reasonably
elects to rely). The Company will use commercially reasonable efforts to cause
such amendment or new Registration Statement to declared effective by the SEC as
soon as practicable thereafter, subject to compliance with review by the SEC.

 

7.4         Furnishing Documentation. The Company will furnish to each Investor
whose Purchased Shares are included in a Registration Statement, promptly after
each document is prepared and publicly distributed, filed with the SEC or
received by the Company, one copy of any Registration Statement filed pursuant
to this Agreement and any amendments thereto, each preliminary prospectus and
final prospectus and each amendment or supplement thereto. Any such documents
filed with the SEC and publicly available pursuant to the SEC’s Electronic Data
Gathering, Analysis and Retrieval (EDGAR) or any replacement system will be
deemed furnished to each Investor in satisfaction of this Section 7.03.

 

7.5         Additional Obligations. The Company will use commercially reasonable
efforts to (a) register and qualify the Purchased Shares covered by a
Registration Statement under such other securities or blue sky laws of such
jurisdictions as each Investor who holds Purchased Shares being offered
reasonably requests, (b) prepare and file in those jurisdictions any amendments
(including post effective amendments) and supplements to such registrations and
qualifications as may be necessary to maintain their effectiveness during the
Registration Period, (c) take any other actions necessary to maintain such
registrations and qualifications in effect at all times during the Registration
Period, and (d) take any other actions reasonably necessary or advisable to
qualify the Purchased Shares for sale in such jurisdictions. Notwithstanding the
foregoing, the Company is not required, in connection with such obligations, to
(i) register, license or qualify to do business in any jurisdiction, (ii)
subject itself to general taxation in any such jurisdiction, (iii) file a
general consent to service of process in any such jurisdiction, (iv) provide any
undertakings that cause material expense or burden to the Company or holders of
greater than 5% of its outstanding securities, or (v) make any change in its
charter or bylaws, which in each case the board of directors of the Company, in
its sole discretion, determines to be contrary to the best interests of the
Company and its shareholders.

 

14

--------------------------------------------------------------------------------

 

 

7.6         Suspension of Registration.

 

(a)     The Company will notify each Investor, which notice (including the fact
of such notice and the content thereof) each Investor agrees to treat in
confidence and not to disclose, who holds Purchased Shares being sold pursuant
to a Registration Statement of the happening of any event of which the Company
has knowledge as a result of which the prospectus included in the Registration
Statement as then in effect includes an untrue statement of a material fact or
omits to state a material fact required to be stated therein or necessary to
make the statements therein, in light of the circumstances under which they were
made, not misleading. The Company will make such notification as promptly as
practicable after the Company becomes aware of the event, will promptly prepare
a supplement or amendment to the Registration Statement to correct such untrue
statement or omission. The Company will use commercially reasonable efforts to
keep the length of any such suspension to as short a period as is practicable
given the then existing circumstances and to prevent the issuance of any stop
order or other suspension of effectiveness of a Registration Statement and, if
such an order is issued, will use commercially reasonable efforts to obtain the
withdrawal of such order at the earliest possible time.

 

(b)     Information. The Company will make generally available to its security
holders as soon as practicable, but not later than 90 days after the close of
the period covered thereby, an earnings statement (in a form complying with the
provisions of Rule 158 under the Securities Act) covering a 12-month period
beginning not later than the first day of the Company’s fiscal quarter next
following the effective date of the Registration Statement.

 

7.7         Listing. The Company will use commercially reasonable efforts to
cause all of the Purchased Shares covered by the Registration Statement to be
(i) eligible for quotation on the over-the-counter markets or (ii) listed on
each national securities exchange on which securities of the same class or
series issued by the Company are then listed, if any, if the listing of such
Purchased Shares is then permitted under the rules of such national securities
exchange.

 

7.8         Transfer Agent; Registrar. The Company will provide a transfer agent
and registrar, which may be a single entity, for the Purchased Shares not later
than the effective date of the Registration Statement.

 

7.9         Securities Laws Compliance. The Company will comply with all
applicable laws related to any Registration Statement relating to the sale of
Purchased Shares and to offering and sale of securities and with all applicable
rules and regulations of governmental authorities in connection therewith
(including, without limitation, the Securities Act, the Exchange Act and the
rules and regulations promulgated by the SEC).

 

7.10        Investor Information. As a condition to the obligations of the
Company to complete any registration pursuant to this Agreement with respect to
the Purchased Shares of each Investor, such Investor will furnish to the Company
such information regarding itself, the Purchased Shares held by it, and such
other information as is reasonably required by the Company to effect the
registration of the Purchased Shares. At least 15 business days prior to the
first anticipated filing date of a Registration Statement for any registration
under this Agreement, the Company will notify each Investor requesting inclusion
of their Purchased Shares of the information the Company requires from that
Investor if the Investor elects to have any of its Purchased Shares included in
the Registration Statement. If, within three business days prior to the filing
date, the Company has not received the requested information from an Investor,
then the Company may file the Registration Statement without including Purchased
Shares of that Investor.

 

15

--------------------------------------------------------------------------------

 

 

7.11         Further Assurances. The Company will comply with all applicable
laws related to any Registration Statement relating to the sale of Purchased
Shares and to offering and sale of securities and with all applicable rules and
regulations of governmental authorities in connection therewith (including,
without limitation, the Securities Act, the Exchange Act and the rules and
regulations promulgated by the SEC).

 

7.12        Suspension of Sales. Upon receipt of any notice from the Company of
the happening of any event of the kind described in Section 7.06, sales of
Purchased Shares pursuant to the Registration Statement covering such Purchased
Shares will be discontinued unless and until an amended prospectus contemplated
by Section 7.06 is available or the suspension of sales under Section 7.06 has
terminated.

 

7.13        Conflicting Instructions. A person or entity is deemed to be a
holder of Purchased Shares whenever such person or entity owns of record such
Purchased Shares. If the Company receives conflicting instructions, notices or
elections from two or more persons or entities with respect to the same
Purchased Shares, the Company will act upon the basis of instructions, notice or
election received from the registered owner of such Purchased Shares.

 

7.14        Indemnification for Registration. In the event that any Purchased
Shares are included in a Registration Statement under this Agreement:

 

(a)     To the extent permitted by law, the Company will indemnify and hold
harmless each Investor that holds such Purchased Shares, and any person who
controls such Investor within the meaning of Section 15 of the Exchange Act
(each, an “Investor Indemnified Person”) against any losses, claims, damages,
liabilities (joint or several), or reasonable expenses (including all reasonable
attorneys’ fees) (collectively, and together with actions, proceedings or
inquiries by any regulatory or self-regulatory organization, whether commenced
or threatened in respect thereof, “Claims”) to which any of them become subject
under the Securities Act, the Exchange Act or otherwise, insofar as such Claims
arise out of or are based upon any of the following statements, omissions or
violations in a Registration Statement filed pursuant to this Agreement, any
post-effective amendment thereof or any prospectus included therein
(collectively, “Violations”): (a) any untrue statement or alleged untrue
statement of a material fact contained in the Registration Statement or any
post-effective amendment thereof or the omission or alleged omission to state
therein a material fact required to be stated therein or necessary to make the
statements therein not misleading, or (b) any violation or alleged violation by
the Company of the Securities Act, the Exchange Act or any other law, including
without limitation any state securities law or any rule or regulation
thereunder. Subject to the restrictions set forth in Section 8.13(c) with
respect to the number of legal counsel, the Company will reimburse the Investor
Indemnified Person, periodically as such expenses are incurred, for any legal
fees or other reasonable expenses incurred by them in connection with
investigating or defending any Claim. Notwithstanding anything to the contrary
contained herein, the indemnification agreement contained in this Section
7.14(a)(i) does not apply to Claims arising out of or based upon a Violation
that occurs in reliance upon and in conformity with information furnished to the
Company by an Investor Indemnified Person expressly for use in connection with
the preparation of the Registration Statement or any such amendment thereof or
supplement thereto, if such prospectus was timely made available by the Company
pursuant to this Agreement; and (ii) does not apply to amounts paid in
settlement of any Claim if such settlement is made without the prior written
consent of the Company, which consent will not be unreasonably withheld. This
indemnity obligation will remain in full force and effect regardless of any
investigation made by or on behalf of the Investor Indemnified Persons and will
survive the transfer of the Purchased Shares by the Investors under this
Agreement.

 

16

--------------------------------------------------------------------------------

 

 

(b)     In connection with any Registration Statement in which an Investor is
participating, each such Investor will indemnify and hold harmless, to the same
extent and in the same manner set forth in Section 7.14(a), the Company, each of
its directors, each of its officers who signs the Registration Statement, each
person, if any, who controls the Company within the meaning of Section 15 of the
Securities Act, and any other shareholder selling securities pursuant to the
Registration Statement and any of its directors and officers and any person who
controls such shareholder within the meaning of Section 15 of the Securities Act
(each an “Other Indemnified Person”) against any Claim to which any of them may
become subject under the Securities Act, the Exchange Act or otherwise, insofar
as such Claim arises out of or is based upon any Violation, in each case to the
extent (and only to the extent) that such Violation occurs in reliance upon and
in conformity with written information furnished to the Company by such Investor
expressly for use in connection with such Registration Statement, post-effective
amendment thereof or any prospectus included therein. Subject to the
restrictions set forth in Section 7.14(c), such Investor will periodically
reimburse the Company and each such Other Indemnified Person, any legal or other
expenses (promptly as such expenses are incurred) reasonably incurred by them in
connection with investigating or defending any such Claim. However, the
indemnity agreement contained in this Section 7.14(b) does not apply to amounts
paid in settlement of any Claim if such settlement is effected without the prior
written consent of such Investor, which consent will not be unreasonably
withheld, and no Investor will be liable under this Agreement (including this
Section 7.14(b)) for the amount of any Claim that exceeds the net proceeds
actually received by such Investor as a result of the sale of Purchased Shares
pursuant to such Registration Statement. This indemnity will remain in full
force and effect regardless of any investigation made by or on behalf of an
Indemnified Party and will survive the transfer of the Purchased Shares by the
Investors under this Agreement.

 

(c)     Promptly after receipt by an Investor Indemnified Person or Other
Indemnified Person (each, an “Indemnified Person”) under this Section 7.14 of
notice of the commencement of any action (including any governmental action),
such Indemnified Person will, if a Claim in respect thereof is to be made
against any indemnifying party under this Section 7.14, deliver to the
indemnifying party a written notice of the commencement thereof. The
indemnifying party may participate in, and, to the extent the indemnifying party
so desires, jointly with any other indemnifying party similarly given notice,
assume control of the defense thereof with counsel mutually satisfactory to the
indemnifying parties, provided that such selection will be subject to the
consent of the Indemnified Person, which consent shall not be unreasonably
withheld or delayed. In that case, the indemnifying party will diligently pursue
such defense. If, in the reasonable opinion of counsel retained by the
indemnifying party, the representation by such counsel of the Indemnified Person
and the indemnifying party would be inappropriate due to actual or potential
conflicts of interest between the indemnifying party and the Indemnified Person
and any other party represented by such counsel in such proceeding or the actual
or potential defendants in, or targets of, any such action including the
Indemnified Person, and such Indemnified Person reasonably determines that there
may be legal defenses available to such Indemnified Person that are different
from or in addition to those available to the indemnifying party, then the
Indemnified Person is entitled to assume such defense and may retain its own
counsel, with the reasonable fees and expenses to be paid by the indemnifying
party (subject to the restrictions on settlement under Section 7.14(a) or
Section 7.14(b), as applicable). The failure to deliver written notice to the
indemnifying party within a reasonable time of the commencement of any such
action does not relieve an indemnifying party of any liability to an Indemnified
Person under this Section 7.14, except to the extent that the indemnifying party
is prejudiced in its ability to defend such action. Each Indemnified Person will
cooperate fully with the indemnifying party to furnish such information
regarding itself or the claim in question as an Indemnifying Person may
reasonably request or as may be reasonably required in connection with the
defense of such claim and litigation resulting therefrom.

 

17

--------------------------------------------------------------------------------

 

 

7.15        Contribution.     To the extent that any indemnification provided
for under Section 7.13 is prohibited or limited by law, the indemnifying party
will make the maximum contribution with respect to any amounts for which it
would otherwise be liable under Section 7.13 to the fullest extent permitted by
law. However, (a) no contribution will be made under circumstances where the
maker would not have been liable for indemnification under the fault standards
set forth in Section 7.13(b), (b) no seller of Purchased Shares guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) will be entitled to contribution from any seller of Purchased
Shares who was not guilty of such fraudulent misrepresentation, and
(c) contribution (together with any indemnification or other obligations under
this Agreement) by any seller of Purchased Shares will be limited in amount to
the net amount of proceeds received by such seller from the sale of such
Purchased Shares.

 

7.16        Lock-up Agreement. Each holder of Purchased Shares agrees that in
connection with any registered offering of the Common Stock or other equity
securities of the Company, and upon the request of the managing underwriter in
such offering, such holder shall not, without the prior written consent of such
managing underwriter, during the period commencing on the effective date of such
registration and ending on the date specified by such managing underwriter (such
period not to exceed 180 days), (a) offer, pledge, sell, contract to sell, grant
any option or contract to purchase, purchase any option or contract to sell,
hedge the beneficial ownership of or otherwise dispose of, directly or
indirectly, any shares of Common Stock or any securities convertible into,
exercisable for or exchangeable for shares of Common Stock held immediately
before the effectiveness of the Registration Statement for such
offering/(whether such shares or any such securities are then owned by the
holder or are thereafter acquired), or (b) enter into any swap or other
arrangement that transfers to another, in whole or in part, any of the economic
consequences of ownership of such securities, whether any such transaction
described in clause (a) or (b) above is to be settled by delivery of Common
Stock or such other securities, in cash or otherwise. The foregoing provisions
of this Section 7.16 shall not apply to sales of Purchased Shares to be included
in such offering pursuant to Section 7.1 or 7.2, and shall be applicable to the
holders of Purchased Shares only if all officers and directors of the Company
and all stockholders owning more than 10% of the Company’s outstanding Common
Stock are subject to the same restrictions. Each holder of Purchased Shares
agrees to execute and deliver such other agreements as may be reasonably
requested by the Company or the managing underwriter which are consistent with
the foregoing or which are necessary to give further effect thereto.
Notwithstanding anything to the contrary contained in this Section 7.16, each
holder of Purchased Shares shall be released, pro rata, from any lock-up
agreement entered into pursuant to this Section 7.16 in the event and to the
extent that the managing underwriter or the Company permit any discretionary
waiver or termination of the restrictions of any lock-up agreement pertaining to
any officer, director or holder of greater than 10% of the outstanding Common
Stock.

 

ARTICLE VIII
MISCELLANEOUS

 

8.1         Fees and Expenses. Each party shall pay the fees and expenses of its
respective advisers, counsel, accountants and other experts, if any, and all
other expenses incurred by such party incident to the negotiation, preparation,
execution, delivery and performance of this Agreement. The Company shall pay all
transfer agent fees, stamp taxes and other taxes and duties levied in connection
with the delivery of any Securities to the Investors.

 

8.2         Entire Agreement. The Transaction Documents, together with the
exhibits and schedules thereto, contain the entire understanding of the parties
with respect to the subject matter hereof and supersede all prior agreements and
understandings, oral or written, with respect to such matters.

 

18

--------------------------------------------------------------------------------

 

 

8.3         Notices. Any and all notices or other communications or deliveries
required or permitted to be provided hereunder shall be in writing and shall be
deemed given and effective on the earliest of: (a) the date of transmission, if
such notice or communication is delivered via facsimile at the facsimile number
set forth on the signature pages attached hereto prior to 5:30 p.m. (New York
time) on any Business Day, (b) the next Business Day after the date of
transmission, if such notice or communication is delivered via facsimile at the
facsimile number set forth on the signature pages attached hereto on a day that
is not a Business Day or later than 5:30 p.m. (New York time) on any Business
Day, (c) the second (2nd) Business Day following the date of mailing, if sent by
U.S. nationally recognized overnight courier service or (d) upon actual receipt
by the party to whom such notice is required to be given. The address for such
notices and communications shall be as set forth on the signature pages attached
hereto unless the dispatching party has received a written communication from
the receiving party establishing a new address prior to dispatch. For the
purposes of this Agreement, the term “Business Day” shall mean any day except
any Saturday, any Sunday, any day which is a federal legal holiday in the United
States or any day on which banking institutions in the State of New York are
authorized or required by law or other governmental action to close.

 

8.4         Amendments; Waivers. Except as otherwise provided herein, any term
of this Agreement may be amended and the observance of any term of this
Agreement may be waived (either generally or in a particular instance, either
retroactively or prospectively, and either for a specified period of time or
indefinitely), with the written consent of the Company and Investors holding a
majority of the Common Stock issued pursuant to this Agreement, including shares
then issued pursuant to the valid exercise of Warrants. Any amendment or waiver
effected in accordance with this Section 8.4 shall be binding upon any holder of
any Securities purchased under this Agreement (including securities into which
such Securities have been converted), each future holder of all such securities,
and the Company.

 

8.5         Headings. The headings herein are for convenience only, do not
constitute a part of this Agreement and shall not be deemed to limit or affect
any of the provisions hereof.

 

8.6         Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the parties and their successors and permitted assigns.
The Company may not assign this Agreement or any rights or obligations hereunder
without the prior written consent of each Investor (other than by merger or
disposition of substantially all of its assets). Any Investor may assign any or
all of its rights under this Agreement to any person to whom such Investor
assigns or transfers any Securities, provided that such transferee agrees in
writing to be bound, with respect to the transferred Securities, by the
provisions of the Transaction Documents that apply to the “Investors.”

 

8.7         No Third-Party Beneficiaries. This Agreement is intended for the
benefit of the parties hereto and their respective successors and permitted
assigns and is not for the benefit of, nor may any provision hereof be enforced
by, any other person.

 

8.8         Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of the Transaction Documents shall be governed by
and construed and enforced in accordance with the laws of the State of Delaware,
without giving effect to conflict of laws principles thereof. Each party agrees
that all legal proceedings concerning the interpretations, enforcement and
defense of the transactions contemplated by this Agreement and any other
Transaction Documents (whether brought against a party hereto or its respective
affiliates, directors, officers, stockholders, employees or agents) shall be
commenced exclusively in the state and federal courts sitting in the City of
Minneapolis, Minnesota. Each party hereby irrevocably submits to the exclusive
jurisdiction of the state and federal courts sitting in the City of Minneapolis,
Minnesota for the adjudication of any dispute hereunder or in connection
herewith or with any transaction contemplated hereby or discussed herein
(including with respect to the enforcement of any of the Transaction Documents),
and hereby irrevocably waives, and agrees not to assert in any suit, action or
proceeding, any claim that it is not personally subject to the jurisdiction of
any such court, that such suit, action or proceeding is improper or is an
inconvenient venue for such proceeding. Each party hereby irrevocably waives
personal service of process and consents to process being served in any such
suit, action or proceeding by mailing a copy thereof via registered or certified
mail or overnight delivery (with evidence of delivery) to such party at the
address in effect for notices to it under this Agreement and agrees that such
service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any other manner permitted by law. If either party shall
commence an action or proceeding to enforce any provisions of the Transaction
Documents, then the prevailing party in such action or proceeding shall be
reimbursed by the other party for its reasonable attorneys’ fees and other costs
and expenses incurred with the investigation, preparation and prosecution of
such action or proceeding.

 

19

--------------------------------------------------------------------------------

 

 

8.9         Survival. The representations and warranties contained herein shall
survive the Closing(s) and the delivery of the Securities for the applicable
statute of limitations.

 

8.10        Execution. This Agreement may be executed in two or more
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party and delivered to the other party, it being understood that both
parties need not sign the same counterpart. In the event that any signature is
delivered by facsimile transmission or by e-mail delivery of a “.pdf” format
data file, such signature shall create a valid and binding obligation of the
party executing (or on whose behalf such signature is executed) with the same
force and effect as if such facsimile or “.pdf” signature page were an original
thereof.

 

8.11        Severability. If any term, provision, covenant or restriction of
this Agreement is held by a court of competent jurisdiction to be invalid,
illegal, void or unenforceable, the remainder of the terms, provisions,
covenants and restrictions set forth herein shall remain in full force and
effect and shall in no way be affected, impaired or invalidated, and the parties
hereto shall use their commercially reasonable efforts to find and employ an
alternative means to achieve the same or substantially the same result as that
contemplated by such term, provision, covenant or restriction. It is hereby
stipulated and declared to be the intention of the parties that they would have
executed the remaining terms, provisions, covenants and restrictions without
including any of such that may be hereafter declared invalid, illegal, void or
unenforceable.

 

8.12        Replacement of Securities. If any certificate or instrument
evidencing any Securities is mutilated, lost, stolen or destroyed, the Company
shall issue or cause to be issued in exchange and substitution for and upon
cancellation thereof (in the case of mutilation), or in lieu of and substitution
therefor, a new certificate or instrument, but only upon receipt of evidence
reasonably satisfactory to the Company of such loss, theft or destruction and
customary and reasonable indemnity or security, if requested. The applicant for
a new certificate or instrument under such circumstances shall also pay any
reasonable third-party costs (including customary indemnity) associated with the
issuance of such replacement Securities.

 

8.13        Remedies. In addition to being entitled to exercise all rights
provided herein or granted by law, including recovery of damages, each of the
Investors and the Company will be entitled to specific performance under the
Transaction Documents. The parties agree that monetary damages may not be
adequate compensation for any loss incurred by reason of any breach of
obligations contained in the Transaction Documents and hereby agree to waive and
not to assert in any action for specific performance of any such obligation the
defense that a remedy at law would be adequate.

 

20

--------------------------------------------------------------------------------

 

 

8.14        Payment Set Aside. To the extent that the Company makes a payment or
payments to any Investor pursuant to any Transaction Document or an Investor
enforces or exercises its rights thereunder, and such payment or payments or the
proceeds of such enforcement or exercise or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside, recovered
from, disgorged by or are required to be refunded, repaid or otherwise restored
to the Company, a trustee, receiver or any other person under any law
(including, without limitation, any bankruptcy law, state or federal law, common
law or equitable cause of action), then to the extent of any such restoration
the obligation or part thereof originally intended to be satisfied shall be
revived and continued in full force and effect as if such payment had not been
made or such enforcement or setoff had not occurred.

 

8.15        Independent Nature of Investors’ Obligations and Rights. The
obligations of each Investor under any Transaction Document are several and not
joint with the obligations of any other Investor, and no Investor shall be
responsible in any way for the performance or non-performance of the obligations
of any other Investor under any Transaction Document. Nothing contained herein
or in any other Transaction Document, and no action taken by any Investor
pursuant thereto, shall be deemed to constitute the Investors as a partnership,
an association, a joint venture or any other kind of entity, or create a
presumption that the Investors are in any way acting in concert or as a group
with respect to such obligations or the transactions contemplated by the
Transaction Documents. Each Investor shall be entitled to independently protect
and enforce its rights including, without limitation, the rights arising out of
this Agreement or out of the other Transaction Documents, and it shall not be
necessary for any other Investor to be joined as an additional party in any
proceeding for such purpose. Each Investor has been represented by its own
separate legal counsel in their review and negotiation of the Transaction
Documents. The Company has elected to provide all Investors with the same terms
and Transaction Documents for the convenience of the Company and not because it
was required or requested to do so by any of the Investors.

 

8.16        Saturdays, Sundays, Holidays, etc. If the last or appointed day for
the taking of any action or the expiration of any right required or granted
herein shall not be a Business Day, then such action may be taken or such right
may be exercised on the next succeeding Business Day.

 

8.17        Construction. The parties agree that each of them and/or their
respective counsel has reviewed and had an opportunity to revise the Transaction
Documents and, therefore, the normal rule of construction to the effect that any
ambiguities are to be resolved against the drafting party shall not be employed
in the interpretation of the Transaction Documents or any amendments hereto. In
addition, each and every reference to share prices and shares of Common Stock in
any Transaction Document shall be subject to adjustment for reverse and forward
stock splits, stock dividends, stock combinations and other similar transactions
of the Common Stock that occur after the date of this Agreement

 

8.18        Waiver of Conflicts. Each party to this Agreement acknowledges that
Faegre Baker Daniels LLP, counsel for the Company, has in the past performed and
may continue to perform legal services for certain of the Investors in matters
unrelated to the transactions described in this Agreement, including the
representation of such Investors in financings and other matters. Accordingly,
each party to this Agreement hereby (a) acknowledges that they have had an
opportunity to ask for information relevant to this disclosure; and (b) gives
its informed consent to Faegre Baker Daniels’ representation of certain of the
Investors in such unrelated matters and to Faegre Baker Daniels’ representation
of the Company in connection with this Agreement and the transactions
contemplated hereby.

 

8.19        WAIVER OF JURY TRIAL. IN ANY ACTION, SUIT, OR PROCEEDING IN ANY
JURISDICTION BROUGHT BY ANY PARTY AGAINST ANY OTHER PARTY, THE PARTIES EACH
KNOWINGLY AND INTENTIONALLY, TO THE GREATEST EXTENT PERMITTED BY APPLICABLE LAW,
HEREBY ABSOLUTELY, UNCONDITIONALLY, IRREVOCABLY AND EXPRESSLY WAIVES FOREVER
TRIAL BY JURY.

 

[Signature pages follow]

 

21

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

 

 

SUN BIOPHARMA, Inc.

 

Address for Notice:

712 Vista Blvd., #305

Waconia, MN 55387

Attn: Chief Executive Officer

By:

     

Name:

     

Title:

     

 

With a copy to (which shall not constitute notice):

 

Faegre Baker Daniels LLP

90 South Seventh Street

2200 Wells Fargo Center

Minneapolis, MN 55402-3901

Fax: (612) 766-1600

Attention: W. Morgan Burns

 

 

[Company Signature Page to Securities Purchase Agreement]

 

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the undersigned has caused this Agreement to be duly
executed as of the date first above written.

 

        Investor (Natural Person(s)):           Principal Amount of Investment: 
  $                                            .00    
Signature(s):_______________________________________________

The Securities will be held as follows (check one):

☐  Individual Ownership

☐  Community Property

☐  Joint Tenancy with Right of Survivorship (JTWROS)

(both parties must sign)

☐  Tenants in Common
☐  Other (please describe): _______________________________________________

   

Name(s):__________________________________________________

 

Address:  __________________________________________________

                __________________________________________________

Email:     __________________________________________________

Phone:     __________________________________________________

 

U.S. Taxpayer ID(s): ______________________________________

 

Mark all that are applicable:

 

☐  Investor is an individual with a net worth, or a joint net worth together
with his or her spouse, in excess of $1,000,000.

 

☐  Investor is an individual that had an individual income in excess of $200,000
in each of the prior two years and reasonably expects an income in excess of
$200,000 in the current year or an individual that had with his/her spouse joint
income in excess of $300,000 in each of the prior two years and reasonably
expects joint income in excess of $300,000 in the current year.

 

☐  Investor is a director or executive officer of the Company.

 

UNITED STATES TAXABLE INVESTORS ONLY

 

Under penalty of perjury, by signature above, each Investor signatory certifies
that (a) the Social Security Number(s) or Taxpayer ID Number(s) shown above are
the true, correct and complete Social Security Number(s) or Taxpayer ID
Number(s) for the Investor and (b) the Investor is not subject to backup
withholding because: (i) Investor is exempt from backup withholding;
(ii) Investor has not been notified by the Internal Revenue Service (the “IRS”)
that Investor is subject to backup withholding; or (iii) the IRS has notified
Investor that Investor is no longer subject to backup withholding.

 

 

--------------------------------------------------------------------------------

[Investor Signature Page to Securities Purchase Agreement]

 

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the undersigned has caused this Agreement to be duly
executed as of the date first above written.

 

        Investor (Entity Name):           Principal Amount of Investment:    $ 
                                          .00    
By:______________________________________________________

The Securities will be held as follows (check one):

☐  Corporation

☐  Trust

☐  Limited Liability Company

☐  Partnership
☐  Other (please describe): _______________________________________________

   

Name:____________________________________________________

Title:_____________________________________________________

 

Address:  __________________________________________________

                __________________________________________________

Email:     __________________________________________________

Phone:     __________________________________________________

 

      U.S. Taxpayer ID(s): ______________________________________

 

Mark all that are applicable:

 

☐  Investor is an entity all of whose members are either (a) individuals with a
net worth, or a joint net worth together with the individual’s spouse, in excess
of $1,000,000, (b) individuals that had an individual income in excess of
$200,000 in each of the prior two years and reasonably expect an income in
excess of $200,000 in the current year or (c) individuals that had with the
individual’s spouse joint income in excess of $300,000 in each of the prior two
years and reasonably expect joint income in excess of $300,000 in the current
year.

 

☐  Investor is a private business development company as defined in Section
202(a)(22) of the Investment Advisers Act of 1940, an investment company
registered under the Investment Company Act of 1940, a business development
company as defined in Section 2(a)(48) of the Investment Company Act of 1940 or
a Small Business Investment Company licensed by the U.S. Small Business
Administration under Section 301(c) or (d) of the Small Business Investment Act
of 1958.

 

☐  Investor has total assets in excess of $5,000,000, was not formed for the
specific purpose of acquiring the securities and is one or more of the following
(check one or more, as appropriate):

 

☐  an organization described in Section 501(c)(3) of the Internal Revenue Code;

 

☐  a corporation;

 

☐  a Massachusetts or similar business trust; or

 

☐  a partnership.

 

☐  Investor is a trust with total assets exceeding $5,000,000 that was not
formed for the specific purpose of acquiring securities and whose purchase is
directed by a person who has such knowledge and experience in financial and
business matters that he is capable of evaluating the merits and risks of the
investment in the securities.

 

UNITED STATES TAXABLE INVESTORS ONLY

 

Under penalty of perjury, by signature above, each Investor signatory certifies
that (a) the Taxpayer ID Number(s) shown above are the true, correct and
complete Taxpayer ID Number(s) for the Investor and (b) the Investor is not
subject to backup withholding because: (i) Investor is exempt from backup
withholding; (ii) Investor has not been notified by the Internal Revenue Service
(the “IRS”) that Investor is subject to backup withholding; or (iii) the IRS has
notified Investor that Investor is no longer subject to backup withholding.

 

[Investor Signature Page to Securities Purchase Agreement]

 

 

--------------------------------------------------------------------------------

 

Schedule I

 

Investors

 

Name

Common

Shares

Warrant

Shares

Aggregate Purchase Price

State of Residence/
Organization

State of Principal Place of Operations

           

 

 

--------------------------------------------------------------------------------

 

Exhibit A

 

Form of Warrant

 

(attached)

 

 

--------------------------------------------------------------------------------

 

Exhibit B

 

Company ACH & Wire Instructions

 

 

To the Account of: Sun BioPharma, Inc.     712 Vista Blvd., #305     Waconia, MN
55387         Account number:           Bank name:     Bank Address:    

     

 

 

ACH Transfers

Domestic Wire Transfers

International Wire Transfers

ABA Routing Number

     

SWIFT Number

     

 

 